Citation Nr: 1726968	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-02 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for memory loss.  


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran had service in the Army National Guard of Florida from January 2001 until January 2007, with active duty training from August 2001 to January 2002 and active duty from April 2005 to August 2006.  He had service in Afghanistan from July 2005 until July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2016.  A transcript is of record.  At the time of his hearing, the Veteran waived RO consideration of additional evidence that had been submitted.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that additional development is needed in this case.  A PTSD   consult in November 2006, prior to his claim, diagnosed PTSD, and more recent    VA treatment records note that diagnosis as well.  However, a VA examination conducted in in November 2009 found the Veteran did not meet the diagnostic criteria and was not a reliable historian in light of discrepancies between the Veteran's current reporting of events with what he had previously reported in psychiatric evaluations.  The Veteran underwent another VA PTSD examination     in July 2013.  It was determined that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV criteria, but that he had Axis I diagnoses of mood disorder and personality disorder.  The examiner noted several inconsistencies between the self-reported symptoms and the Veteran's presentation and description of claimed symptoms during the examination.  The examiner also noted there was an over-endorsement of symptoms suggestive of multiple psychiatric conditions but not consistent with the Veteran's presentation during the 70 minutes examination.    It was the examiner's opinion that the examination yielded unreliable/inconsistent results and that the Veteran exhibited a strong unspecified personality disorder.  

In light of the conflicting evidence, the Board finds that a new examination is warranted.  

Additionally, although VA treatment records note the Veteran's complaint of memory loss, an August 2007 neuropsychology evaluation revealed intact memory processes.  

While the Veteran's attorney submitted some VA treatment records dating from    2014 to 2016, it is unclear whether all treatment records during this time period are contained in the claims file.  Additionally, the last records were printed on November 1, 2016.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

1.  Obtain updated VA treatment records dating since March 2014 and associate them with the claims file. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a PTSD examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, identify the stressor(s)    upon which the diagnosis was based.  If the Veteran      is diagnosed with a different psychiatric disability    (other than a personality disorder), the examiner    should provide an opinion as to whether that condition is related to his military service.  A rationale for the opinions expressed should be provided.

3  After undertaking the development above and          any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate   period to respond thereto before the case is returned       to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



